  Case 15-82877       Doc 35     Filed 03/19/19 Entered 03/19/19 13:33:21           Desc Main
                                   Document     Page 1 of 2
                           UNITED STATES BANKRUPTCY COURT
                          Northern District of Illinois – Western Division

IN RE:                                                       CHAPTER 13
H. MICHAEL HETZEL
CHERYL HETZEL                                                CASE NO. 15-82877


      NOTICE OF FINAL CURE PAYMENT AND COMPLETION OF PLAN PAYMENTS

Pursuant to Federal Bankruptcy Rule 3002.1(f), the Chapter 13 Trustee, Lydia S. Meyer, files
Notice that the amount required to cure the default in the below claim has been paid in full and
the debtor has completed payments under the Plan.


Name of creditor:     Wells Fargo Bank NA                             Court claim #: 5
Last four digits of any number used to identify the debtor’s account: 7642


 Final Cure Amount
 Amount of Prepetition Arrears         $1799.48


 Amount Paid by Trustee                $1799.48




 Monthly ongoing Mortgage Payment
 Mortgage is paid:
 ¨      Thru the Chapter 13 Plan               x      Direct by Debtor(s)


Within 21 days of the service of this Notice, the creditor MUST file and serve a Statement as a
supplement to the holders’ proof of claim on the debtor, debtor’s counsel and the trustee,
pursuant to Federal Bankruptcy Rule 3002.1 (g), indicating: 1) whether it agrees that the debtor
has paid in full the amount required to cure the default and 2) whether the debtor is otherwise
current on all payments consistent with 11 USC ¶1322(b)(5).


Dated: 3/19/19                                /s/Lydia S. Meyer
                                              Lydia S. Meyer, Trustee
                                              308 W. State St., Suite 212
                                              Rockford, IL 61101

                                        Certificate of Service
       I hereby certify that a copy of this Notice of Final cure Payment and Completion of Plan
Payments was served on the parties listed below by ordinary US Mail or served electronically
through the Court’s ECF System at the email address registered with the Court on this 19th
Day of March, 2019

Dated: 3/19/19                                /s/Cynthia K. Burnard
 Case 15-82877   Doc 35   Filed 03/19/19 Entered 03/19/19 13:33:21   Desc Main
                            Document     Page 2 of 2

WELLS FARGO BANK NA
ATTN: BANKRUPTCY DEPT MAC X2302-04C
ONE HOME CAMPUS
DES MOINES, IA 50328-0001

WELLS FARGO HOME MORTGAGE
8480 STAGECOACH CIR
FREDERICK, MD 21701

CODILIS & ASSOCIATES P C
BANKRUPTCY DEPARTMENT
15W030 N FRONTAGE RD SUITE 100
BURR RIDGE, IL 60527

WELLS FARGO BANK NA
DEFAULT PAYMENT PROCESSING N9286-01Y
1000 BLUE GENTIAN RD
EAGAN, MN 55121-7700

WELLS FARGO BANK NA
ATTN: BANKRUPTCY DEPT. MAC X7801-014
3476 STATEVIEW BLVD.
FT. MILL, SC 29715-7203

H. MICHAEL HETZEL
CHERYL HETZEL
10615 ELIZABETH AVENUE
HUNTLEY, IL 60142

GERACI LAW LLC
55 E. MONROE STREET #3400
CHICAGO, IL 60603
